Citation Nr: 1023114	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-42 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for esophageal 
carcinoma, status post-esophagogastrectomy, to include as due 
to herbicide and/or asbestos exposure. 

2.  Entitlement to an initial evaluation in excess of 50 
percent for service connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from November 1967 to August 1971.  Service records show that 
he was awarded a Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In that rating decision, 
the RO denied service connection for esophageal carcinoma and 
it granted service connection for PTSD and assigned a 30 
percent evaluation, effective from April 13, 2004.  

By the way of a November 2004 rating decision, the RO 
increased evaluation from 30 to 50 percent for PTSD, 
effective from April 13, 2004.  Since the increased rating 
remains less than the maximum available schedular benefit 
awardable, the rating claim remains in controversy.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2010, the Veteran testified before the 
undersigned during a videoconference hearing where the Board 
was seated at the Central Office in Washington, District of 
Columbia.  A copy of the transcript has been associated with 
the claim folder. 


FINDINGS OF FACT

1.  The record does not show that Veteran served "in 
country" while he was stationed on the U.S.S. Furse off the 
coast of Vietnam.  There is no presumptive exposure to 
herbicide agents.   

2.  The preponderance of the medical evidence is against a 
finding that the Veteran's esophageal carcinoma is related to 
service, including exposure to asbestos. 

3.  Since the date of claim for service connection, the 
Veteran's PTSD has been manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
family relationships, judgment, and mood, due to such 
symptoms as: near-continuous panic attacks affecting ability 
to function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

4.  The evidence does not show the Veteran's PTSD is 
manifested by total occupational impairment, due to such 
symptoms as: grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living; disorientation of time or 
place; and memory loss. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for esophageal 
carcinoma have not been met.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

2.  Throughout the period under appeal, the scheduler 
criteria for an initial rating of 70 percent, and no higher, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.20, 4.130, Diagnostic Code 9411 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

This appeal arises from the Veteran's disagreement with the 
September 2003 rating decision.  In that decision, the RO 
granted service connection for PTSD and assigned an initial 
evaluation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and the Court of Appeals 
for Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No 
additional discussion of the duty to notify is therefore 
required for the PTSD claim. 

With respect to the service connection claim on appeal, VA is 
required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the September 2003 RO decision in the matter, 
VA sent a letter to the Veteran in July 2003 that addressed 
some notice elements concerning his claim.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claim, and it apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In the 
letter, it was noted that presumptive service connection 
could be award for certain conditions where veterans service 
in Vietnam and Southeast Asia.  In an August 2007 notice 
attached to the statement of the case, VA has also informed 
the Veteran how it determines the disability rating and the 
effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the August 2007 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the August 
2007 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
a March 2009 supplemental statement of the case was provided 
to the Veteran. See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with psychiatric examinations in August 2003, April 
2005, and October 2007, in which the examiner addressed the 
severity of the Veteran's PTSD. The examinations are 
accordingly fully adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

The Veteran was also afforded a VA examination in October 
2007 in conjunction with his esophageal carcinoma claim.  In 
that examination report, the examiner addressed whether the 
Veteran's cancer was etiologically related to his inservice 
asbestos exposure.  The VA examiner did not address whether 
the Veteran's cancer was otherwise related to his service.  

While the claims folder does not contain a VA medical opinion 
on this matter, the Board finds that further development in 
the form of a remand for a VA medical opinion is not 
necessary to render a decision under the circumstances of 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The evidence of record shows the Veteran was 
not diagnosed with esophageal carcinoma until 2002, after 
experiencing symptoms of dysphagia and vomiting with blood.  
The diagnosis comes more than 30 years after his discharge 
from service.  Additionally, the report of a July 1971 
examination prior to separation shows that the Veteran's 
mouth, throat, abdomen and viscera were evaluated as normal.  
None of the service treatment records reflects any of the 
symptomatology the Veteran experienced prior to being 
diagnosed with esophageal carcinoma.  The Board finds that 
any medical opinion linking a currently diagnosed foot 
disability to service would be speculative at best.  Since 
there is no reasonable possibility that obtaining an 
examination would assist the Veteran in substantiating his 
claim, VA has no further duty to assist in this regard. 38 
U.S.C.A. § 5103A(a)(2).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection

The Veteran seeks service connection for esophageal 
carcinoma, status post- esophagogastrectomy.  He originally 
asserted that the cancer was related to exposure to Agent 
Orange.  In the alternative, the Veteran contends that his 
cancer is caused by his inservice asbestos exposure.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In some circumstances, a disease associated with exposure to 
certain herbicide agents (e.g., Agent Orange) will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  

In order to be entitled to presumptive service connection for 
certain diseases associated with herbicide exposure, it must 
be established that the veteran actually served in-country.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld 
VA's requirement that a claimant must have been present 
within the land borders of Vietnam at some point in the 
course of his or her military duty in order to be entitled to 
the presumption of herbicide exposure under 38 U.S.C. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Initially, in this case, the Board notes that the presumptive 
service connection for herbicide exposure is not warranted.  
Here, the Veteran was diagnosed with esophageal carcinoma, 
this disease is not provided for by VA regulations for 
presumptive service connection due to exposure an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  Moreover, the Board 
notes that the Veteran has reported that he only service in 
the "blue waters" off the coast of Vietnam when he was 
stationed on the on the U.S.S. Furse.  See the Veteran's 
testimony during the February 2010 Board hearing, page 17.  
The Federal Circuit has held that ship operating in the 
Vietnamese coastal waters had not "served in the Republic of 
Vietnam" under the Agent Orange Act and regulations.  Haas, 
525 F.3d at 1165.  

The Board now turns to the issue of direct service 
connection.  It is first noted that a review of the Veteran's 
service personnel records shows he served for approximately 
three years on destroyer warships. Given the nature of the 
Veteran's service, VA has conceded that the Veteran was 
exposed to asbestos during service.  


The record shows that the Veteran was diagnosed with 
esophageal carcinoma in 2002, following testing for 
complaints of persistent vomiting and difficulty swallowing.  
Esophageal carcinoma was confirmed by biopsy in December 
2002.  

The remaining question on appeal is whether the evidence of 
records is at least in equipoise in that the Veteran's 
esophageal carcinoma is related to his service, including 
asbestos exposure.  Here, the weight of the evidence is 
against such a finding.

First, the medical evidence does not show that the Veteran's 
disability was present until 2002.   See 38 C.F.R. § 3.303.  
A review of the Veteran's service treatment records does not 
show any complaints, treatment or diagnosis for conditions 
indicative of esophageal carcinoma.  The report of a July 
1971 examination prior to separation shows that the Veteran's 
mouth, throat, abdomen and viscera were evaluated as normal.  
None of the service treatment records reflects any of the 
symptomatology the Veteran experienced prior to being 
diagnosed with esophageal carcinoma.  Moreover, the record 
shows that the first medical evidence of esophageal carcinoma 
is not shown until 2002, which comes almost thirty years 
after his discharge from service.

The significant evidentiary gap between the Veteran's active 
service and the earliest medical evidence of esophageal 
carcinoma disability weighs heavily against the Veteran's 
claims on a direct basis.  A lengthy period without treatment 
is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

The Board has considered the Veteran's assertions that he 
experienced stomach problems since service.  His assertion is 
bolstered by his wife's testimony that she observed the 
Veteran suffer from gastroesophageal reflux disease (GERD) 
for the past 30 years.  See the March 2006 RO hearing 
transcript, page 2 and 3.  
It is noted that lay persons are competent to attest to their 
observations of a disability, such as the onset of 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Here, the contemporary medical evidence at the time of the 
Veteran's discharge, however, does not confirm his 
assertions.  None of his service treatment records shows any 
complaints or treatment for stomach problems or GERD.  
Rather, the July 1971 separation examination report shows 
that at the time of his discharge all his medical systems 
were evaluated as normal, except for his skin where he had a 
tattoo.  The Board finds the separation examination to be 
very probative evidence against the Veteran as it is very 
close in time to the date in question.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (noting that contemporaneous evidence 
has greater probative value than history as reported by a 
veteran).  Additionally, the record does not contain any 
medical evidence prior to 2002 that shows complaints of 
stomach problems.  See 38 C.F.R. § 3.303. 

Moreover, the record lacks medical evidence establishing a 
possible relationship between the Veteran's esophageal 
carcinoma and his period of active service.  The record does 
not contain any medical opinion that relates the Veteran's 
disability to his service.  

The Board has also considered the Veteran's assertion that 
his esophageal carcinoma is related to his inservice asbestos 
exposure.  The Veteran was afforded a VA examination in 
conjunction with his claim in October 2007.  In that 
examination report, the VA examiner concluded that the 
Veteran's esophageal carcinoma was not caused by his 
inservice asbestos exposure.  The VA examiner noted that 
esophageal carcinoma is not known to be associated with 
asbestos exposure based on a review of medical literature.  
Additionally, the VA examiner noted that the Veteran's 
service treatment record did not show any episodes of 
dysphagia or vomiting, and the Veteran received a normal 
evaluation of the mouth, throat, abdomen and viscera at his 
discharge.  The VA examiner opined that it was less likely 
than not that the Veteran's esophageal carcinoma was related 
to his inservice asbestos exposure.  

It is noted that during the February 2010 Board hearing, the 
Veteran testified that several of his doctors have informed 
him of the relationship between his disability and asbestos 
exposure, but none of the doctors were willing to state that 
opinion for the record.  The Board finds this statement to be 
too attenuated to constitute competent evidence of a medical 
nexus.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(finding that the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is too attenuated 
and inherently unreliable to constitute medical evidence).  

Other than the Veteran's lay assertions that his disability 
is related to his inservice asbestos exposure, the record is 
devoid of any competent evidence indicating a link between 
disability and the Veteran's service.  The Board finds that 
his assertions are afforded no probative weight in the 
absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Where the determinative issue 
involves a medical opinion, there must be competent medical 
evidence to the effect that the claim is plausible.  Here, 
the VA examiner concluded against a nexus between the 
disability and asbestos exposure. 

In sum, the weight of the evidence does not show that the 
Veteran' esophageal carcinoma is related to his service, to 
include his inservice asbestos exposure.  The VA examiner has 
ruled out a connection between the Veteran's cancer and his 
inservice asbestos exposure.  The Board finds that the 
preponderance of the medical evidence is against an award of 
service.   The benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The 
claim must be denied.  

2.  Increased Rating

The Veteran seeks a higher initial evaluation for his PTSD.  
He is currently evaluated with a 50 percent disability rating 
from the date of the award of service connection. 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability has been rated as 50 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 50 
percent rating is warranted when psychiatric disability 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.  

A higher disability rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, and inability to establish and maintain 
effective relationships.  Disability at this rating is due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances.  
38 C.F.R. § 4.130.  

A higher, 100 percent rating, is warranted for total 
occupational and social impairment.  Disability at this 
rating is due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  

Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  

The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

Regarding the GAF scale score relevant to the case at hand 
the following applies.  GAF score from 41 to 50 represents 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran contends that his PTSD disability 
is manifested by more severe symptomatology than reflected by 
the 50 percent evaluation.  A review of the record shows that 
the Veteran has been afforded three VA psychiatric 
examinations where the severity of his disability has been 
evaluated. 

The first VA psychiatric examination was performed in August 
2003.  In that examination report, the VA examiner noted that 
the Veteran reported his PTSD disability was manifested by 
increased arousal, sleep impairment, irritability with verbal 
aggression, constant hypervigilence, hyperavoidance, 
intrusive thoughts, agitation, difficulty getting along with 
supervisors and co-workers, few friends, and feeling of 
worthlessness.  The examiner observed that the Veteran's mood 
was depressed.  There was no evidence of hallucination, 
delusions, suicidal or homicidal ideations, or memory 
deficiency.  The VA examiner assigned the Veteran a GAF 
scaled score of 45 due to his extreme difficulty functioning 
at work with his supervisors and co-workers, his difficulty 
in his marriage, and his inability to engage in social 
interactions.  

The Veteran underwent the next VA examination in April 2005.  
That examination report shows the Veteran's PTSD was 
manifested by similar symptomatology noted above.  In 
addition, this examination report shows that the Veteran 
experienced panic attacks and he had passive suicidal and 
homicidal thoughts.  The Veteran had obsessive behavior, but 
the examiner did not find that it was compulsive.  The VA 
examiner found the Veteran's PTSD was moderate and assigned a 
GAF scaled score of 45.  

In August 2008, the Veteran was afforded the most recent VA 
examination.  In addition to the symptomatology noted above, 
the examination report shows that the Veteran reported he had 
panic attacks about four times a week.  It was noted that the 
Veteran reported that he was getting on better at work 
because he was now able to work alone the majority of the 
time.  There was evidence of anxiety.  The VA examiner noted 
that the Veteran has had moderate symptoms of PTSD since his 
military service.  The Veteran was assigned a GAF scaled 
score of 45.  The VA examiner opined that the Veteran's PTSD 
symptoms resulted in deficiencies in judgment and in mood.  
The examiner also found that the Veteran had reduced 
reliability and productivity due to his PTSD symptoms.  

After review of the evidence on file from throughout the 
appeal period, the Board finds that the objective medical 
findings more closely resembles the criteria described under 
the 70 percent disability rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Collectively, the findings in the three VA examination 
reports each show that the Veteran's PTSD symptoms are 
manifested by panic attacks more than once a week, sleep 
impairment, suicidal and homicidal thoughts, impaired impulse 
control with verbal aggression, difficulty adapting to 
stressful circumstances, and difficulty in maintaining or 
establishing effective relationships at work.  There is 
evidence of deficiencies in work, family relationships, 
judgment and mood.  These symptoms more closely approximate 
the criteria of the 70 percent disability rating.  See 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.

The August 2008 VA examiner found that the Veteran had 
deficiencies in judgment.  

There is evidence of deficiencies in mood.  The August 2003 
VA examination report indicates that the Veteran felt 
depressed when he thought of Vietnam.  The April 2005 VA 
examination report notes that the Veteran described his mood 
as depressed.  The August 2008 VA examiner found that the 
Veteran had deficiencies in mood and described the mood as 
anxious and dysphoric.   

There is evidence of deficiencies in work and family 
relationships.  Although the record shows that the Veteran 
has been married for 33 years to his wife and he has been 
consistently employed, the record also shows that the Veteran 
has difficulty maintaining and establishing intimate and 
work-related relationships.  The Veteran reported that he has 
recently been able to get along well at work, but this is 
only due to the fact that his supervisor understands his PTSD 
disability and allows the Veteran to work alone.  Even though 
the Veteran has found employment that is more suitable for 
him, it is still evident that he would have extreme 
difficulty in a different work setting, especially one that 
involved working with others.  Moreover, each of the VA 
examiners assigned the Veteran a GAF scaled score of 45 based 
on his extreme difficulty working with his supervisors and 
co-worker.  A GAF score of 45 is indicative of serious 
occupational and social impairment.  

The record clearly shows that the Veteran has impaired 
impulse control and difficulty in adapting to stressful 
circumstances.  In an August 2007 statement from his wife, 
she reported that the Veteran exhibits serious road rage 
while driving.  She stated that she no longer felt 
comfortable with him driving because of the dangerous chances 
he takes while driving.  

Overall, these findings when applied to the criteria as 
discussed above more closely approximate a rating of 70 
percent under Diagnostic Code 9411.  Thus, a 70 percent 
disability evaluation is warranted for the PTSD.  

The Board has considered whether an even higher (100 percent) 
rating is warranted for the period.  The objective findings 
from this period, however, are insufficient to warrant a 
rating to the next higher, 100 percent, rating for PTSD.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

For a 100 percent evaluation, the medical evidence must show 
that the Veteran had total occupational and social impairment 
due to symptoms such as: gross impairment in thought 
processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living; disorientation to time or place; and memory loss.   
38 C.F.R. § 4.130.  The objective medical evidence of record 
does not reflect any of these symptoms.  There is no evidence 
of total occupational and social impairment.  The August 2007 
VA examination report notes that the examiner found that the 
Veteran did not have total occupational and social 
impairment.  As such, a higher rating of 100 percent is not 
warranted under these findings.  

The Board has also considered whether an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  

The Board observes that the Rating Schedule provides for 
numerous higher ratings for the psychiatric disorder, 
including a potential 100 percent evaluation, and as 
explained above, the Veteran does not have the symptoms 
identified in the criteria that do not warrant rating in 
excess of 70 percent disabling.  What the Veteran has not 
shown in this case is that his PTSD has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  

Additionally, the Veteran's disability has not required 
frequent periods of hospitalization and the record shows that 
the Veteran has been able to maintain his employment.   This 
case does not present "exceptional" circumstances, and, as 
the Veteran's symptomatology is appropriately addressed by 
the 70 percent ratings assigned, the Rating Schedule is 
adequate.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. § 
3.321(b)(1) is not warranted for the Veteran's PTSD.

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal, and therefore, "staged" ratings are 
not warranted. 38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  
All three examination reports reflect similar symptomatology, 
and each of the VA examiners found that the severity of the 
Veteran's PTSD disability was indicative of serious symptoms 
(GAF scaled score of 45).  Should the Veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.




ORDER

Entitlement to service connection for esophageal carcinoma, 
status post-esophagogastrectomy, is denied.  

Entitlement to an initial evaluation of 70 percent, and no 
higher, for PTSD is granted. 



____________________________________________
C.L. KRASINSKI 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


